Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 13, 2015

The Court of Appeals hereby passes the following order:

A15A0817. TEON BROWN v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

      Federal National Mortgage Association (“Fannie Mae”) filed a dispossessory
proceeding against Teon Brown in magistrate court. The magistrate court entered a
writ of possession in favor of Fannie Mae, and Brown appealed to superior court. On
December 13, 2013, the superior court granted Fannie Mae’s motion for judgment on
the pleadings, and on January 13, 2014, Brown filed a notice of appeal to this Court.
We lack jurisdiction for two reasons.
      First, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003); see also OCGA § 5-6-35 (a) (1). Because Brown did not follow the proper
procedure for requesting appellate review in this case, we lack jurisdiction over this
direct appeal.
      Second, an appeal from a judgment in a dispossessory action must be filed
within seven days of the date the judgment was entered. See OCGA § 44-7-56; Ray
M. Wright, Inc. v. Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Because Brown
filed his notice of appeal 31 days after entry of the trial court’s order, the appeal is
untimely.
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     01/13/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.